1
2
3
4
5
6
7
8
9
10
11                               UNITED STATES DISTRICT COURT
12                EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
13
14   ASHLEY WILLIAMS, an individual;                Case No: 1:18-cv-01543-LJO-EPG
     HECTOR MENDEZ, an individual; A.R.,
15   D.R., H.M., and G.M., minors, by and through   ORDER GRANTING PLAINTIFFS’
     their Guardian,                                SECOND EX PARTE APPLICATION TO
16                                                  APPOINT ASHLEY WILLIAMS AS
                   Plaintiffs,                      GUARDIAN AD LITEM FOR H.M. AND
17                                                  G.M.
            vs.
18                                                  [FRCP, Rule 17(c)(2)]
     COUNTY OF FRESNO; CITY OF
19   MADERA; LEEDER VUE, an individual;             Judge: Hon. Lawrence J. O’Neill
     SOCORRO RUVALCABA,                             Magistrate: Hon. Erica P. Grosjean
20   an individual; YEE LENG THAO, an
     individual; NANCY BOYAJIAN, an                 Complaint Filed: November 8, 2018
21   individual; CLAY HOOVER, an
     individual; EILEEN GUARACHA, an
22   individual; ENRIQUE ROBLEDO, an
     individual; and DOES 1 through 10,
23
                   Defendants.
24
25
26
27
28
     ORDER GRANTING PLAINTIFFS’ SECOND EX PARTE APPLICATION TO APPOINT ASHLEY
                 WILLIAMS AS GUARDIAN AD LITEM FOR H.M. AND G.M.
1
            The Court has read and considered the Ex Parte Application to Appoint Ashley Williams
2
     as Guardian Ad Litem for Plaintiffs H.M. and G.M. and finds that it is reasonable and necessary
3
     to appoint a guardian ad litem for Minor Plaintiffs H.M. and G.M.
4
            Fit parents are presumed to act in the best interests of their children. Troxel v. Granville,
5
     530 U.S. 57, 66 (2000); Doe v. Heck, 327 F.3d 492, 521 (7th Cir. 2003). When a minor is
6
     represented by a parent who is a party to the lawsuit and who has the same interests as the child
7
     there is no inherent conflict of interest. Burke v. Smith, 252 F.3d 1260, 1264 (11th Cir. 2001).
8
            There is no conflict of interest as both parents and children are suing the municipal
9
     entities and government officials for similar civil rights violations. (See Dkt. No. 45.) This
10
     alignment of interests weighs in favor of appointing Ms. Williams. Neri v. Tennis Villas at
11
     Blackhawk Ass’n, Inc., 2013 U.S. Dist. LEXIS 165221, at *3 (N.D. Cal. Nov. 19, 2013);
12
     Gonzalez v. Reno, 86 F. Supp. 2d 1167, 1185 (S.D. Fla. 2000).
13          The Court will follow the general presumption and allow the minors’ parent to represent
14   their interests. Gonzalez v. Reno, 86 F. Supp. 2d 1167, 1185 (S.D. Fla. 2000); Anthem Life Ins.
15   Co. v. Olguin, 2007 U.S. Dist. LEXIS 37669, at *6 (E.D. Cal. May 8, 2007); Sack v. N. E. Med.
16   Servs., 2016 U.S. Dist. LEXIS 140042, at *2 (N.D. Cal. Oct. 7, 2016).
17          IT IS ORDERED that Ashley Williams is hereby appointed as the guardian ad litem for
18   minors H.M. and G.M. Plaintiffs’ ex parte application is GRANTED.
19
20   IT IS SO ORDERED.

21
        Dated:     November 19, 2019                            /s/
22                                                      UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28
       ORDER GRANTING PLAINTIFFS’ SECOND EX PARTE APPLICATION TO APPOINT ASHLEY1
                  WILLIAMS AS GUARDIAN AD LITEM FOR H.M. AND G.M.
